— Motion to substitute administratrix granted. Motion to dismiss appeal denied, with ten dollars costs to the claimant against the employer and its insurance carrier, upon the ground that the award of eight hundred and eighty dollars and seventy cents had vested. (State ex rel. Munding v. Industrial Commission of Ohio, 92 Ohio St. 434; 111 N. E. 299; United Collieries, Ltd., v. Hendry, 2 B. W. C. C. 308; Price v. Westminster Brymbo Coal Co., 8 id. 257.) Whitmyer, Hill and Hasbrouck, JJ., concur; Van Kirk, P. J., and Hinman, J., dissent on ground that “ compensation and benefits shall be paid only to employees or their dependents.” (Workmen’s Comp. Law, § 33) This award was benefits and remains such until paid. Upon the death of the widow of the deceased employee her claim abated and the award to her did not pass to her estate. No dependent survived to whom benefits could be paid.